Return to 10Q [form_10-qjune2007.htm]
Exhibit 10.5

 
I.C. ISAACS & COMPANY, INC.
AMENDED AND RESTATED OMNIBUS STOCK PLAN
NONSTATUTORY STOCK OPTION GRANT AGREEMENT
 
AGREEMENT dated the 3rd day of May, 2007 from I.C. ISAACS & COMPANY, INC., a
Delaware corporation (the “Company”), to Gregg A. Holst, an employee and a
director of the Company (“Optionee”). Capitalized terms used without being
defined herein shall have the meanings ascribed to them by the I.C. Isaacs &
Company, Inc. Amended and Restated Omnibus Stock Plan, as the same may be
amended from time to time hereafter (the “Plan”).
 
WHEREAS, in order to implement the purposes of the Plan, the Company has granted
the Optionee an opportunity to purchase shares of its $.0001 par value Common
Stock (the “Common Stock”), as hereinafter provided; and
 
WHEREAS, on May 3, 2007 (the “Grant Date”) the Compensation Committee of the
Board of Directors of the Company, acting pursuant to the Plan, granted to the
Optionee the option evidenced hereby at the exercise price in effect under the
Plan for the Grant Date;
 
NOW, THEREFORE, in consideration of the premises, mutual covenants and
agreements herein, the Company and Optionee agree as follows:
 
ARTICLE 1
GRANT OF OPTION
 
Section 1.1 Grant of Option. The Company has granted to Optionee, pursuant to
the provisions of the Plan, a non-qualified stock option to purchase from the
Company, at a price equal to the fair market value of the shares on the date of
grant, which is $1.40 per share (the “Exercise Price”), up to 25,000 shares of
Common Stock, subject to the provisions of this Option (this “Option”). This
Option shall expire at 5:00 p.m. Eastern Time on May 3, 2017 (the “Expiration
Date”), unless fully exercised or terminated earlier pursuant to this Option.
The period between the Vesting Date (as defined below) and the Expiration Date
is hereinafter referred to as the “Option Term.”
 
ARTICLE 2
VESTING
 
Section 2.1 Vesting Schedule. Unless this Option has earlier terminated pursuant
to the provisions of this Agreement, the Optionee’s right to purchase Common
Stock pursuant to this Option shall vest with respect to a number of shares of
Common Stock as close as possible to 1/3 of the total number of shares subject
to this Option are vested on May 3, 2007, 1/3 will vest on May 3, 2008, and the
remaining 1/3 will vest on May 3, 2009, provided that Optionee shall be an
active employee of our consultant to the Company or one of its subsidiaries on
each of such dates
 
Section 2.2 Acceleration of Vesting. Unless this Option has earlier terminated
pursuant to the provisions of this Option, vesting of this Option granted to
Optionee hereunder shall be accelerated so that the unvested portion of this
Option shall become 100% vested in Optionee upon the earliest to occur of: (i)
Optionee’s termination of employment with the Company or its subsidiaries due to
Disability, as defined in Article 4 hereunder; (ii) termination of Optionee’s
employment with the Company or its subsidiaries as a result of Optionee’s death;
(iii) termination of Optionee’s employment with the Company or its subsidiaries
by the Company without “Cause” (as defined in Optionee’s employment agreement
with the Company, dated December 19, 2005); or (iv) a Change of Control that
occurs while Optionee is employed by the Company or its subsidiaries (each of
the foregoing events, a “Triggering Event”). For purposes of this Option, the
term “Change of Control” shall mean (i) the sale of all or substantially all of
the assets of the Company, (ii) the sale of more than 50% of the outstanding
capital stock of the Company in a non-public sale, (iii) the dissolution or
liquidation of the Company, or (iv) any merger, share exchange, consolidation or
other reorganization or business combination of the Company if immediately after
such transaction either (A) persons who were members of the Board of Directors
of the Company immediately prior to such transaction do not constitute at least
a majority of the Board of Directors of the surviving entity, or (B) persons who
hold a majority of the voting capital stock of the surviving entity are not
persons who held voting capital stock of the Company immediately prior to such
transaction. In the event that the vesting of the Option is accelerated pursuant
to this Section 2.2, the “Vesting Date” shall be the date that the Triggering
Event occurs.
 
ARTICLE 3
EXERCISE OF OPTION
 
Section 3.1 Exercisability of Option. Unless this Option has earlier terminated
pursuant to the provisions of Article IV hereof, this Option may be exercised at
any time, and from time to time during the Option Term, with respect to the
number of shares subject to the Option in which Optionee is then vested.
 
Section 3.2 Manner of Exercise. This Option may be exercised, in whole or in
part, by delivering written notice to the Company’s Secretary in such form as
the Administrator may require from time to time; provided, however, that this
Option may not be exercised at any one time as to fewer than ten shares (or such
lesser number of shares as to which this Option is then exercisable). Such
notice shall specify the number of shares of Common Stock subject to this Option
as to which this Option is being exercised, and shall be accompanied by full
payment of the Exercise Price for such shares in accordance with this Section
3.2. The exercise shall be effective upon receipt by the Company’s Secretary of
such written notice accompanied by the required payment. Payment of the Exercise
Price shall be made (a) in cash (or via certified or cashier’s check, or money
order); (b) by a broker-assisted cashless exercise in accordance with Regulation
T of the Board of Governors of the Federal Reserve System and the provisions of
the next paragraph; or (c) by any combination of the foregoing. In the
Administrator’s sole and absolute discretion, the Administrator may authorize
payment of the Exercise Price to be made, in whole or in part, by such other
means as the Administrator may prescribe. This Option may be exercised only in
multiples of whole shares and no fractional shares shall be issued.
 
If the Common Stock is publicly traded on a national exchange, payment of the
exercise price may be made, in whole or in part, subject to such limitations as
the Administrator may determine, by delivery of a properly executed exercise
notice, together with irrevocable instructions: (i) to a brokerage firm approved
by the Company to deliver promptly to the Company the aggregate amount of sale
or loan proceeds to pay the exercise price and any withholding tax obligations
that may arise in connection with the exercise, and (ii) to the Company to
deliver such purchased shares directly to such brokerage firm.
 
Section 3.3 Issuance of Shares and Payment of Cash upon Exercise. Upon exercise
of this Option, in whole or in part, in accordance with the terms hereof and
upon payment of the Exercise Price for the shares of Common Stock as to which
this Option is exercised, the Company shall issue to Optionee, the brokerage
firm specified in the Optionee’s delivery instructions pursuant to a
broker-assisted cashless exercise, or such other person exercising this Option,
as the case may be, the number of shares of Common Stock so paid for, in the
form of fully paid and nonassessable Common Stock and, as soon as practicable
thereafter, shall either deliver certificates therefore or instruct its transfer
agent to issue such shares in book entry form on the books of the transfer
agent. Unless such shares are registered or an exemption from registration is
available under applicable federal and state law, if the shares of Common Stock
issued hereunder are in certificated form, the stock certificates for any such
shares shall, bear a legend restricting transferability of such shares, and if
the shares are in book entry form, they shall be subject to electronic coding or
stop order restricting transferability of such shares.
 
Section 3.4 Legal Compliance. The Company shall not be obligated to cause to be
issued any shares of Common Stock pursuant hereto unless and until the Company
is advised by its counsel that the issuance and delivery of such certificates is
in compliance with all applicable laws, regulations of governmental authority
and the requirements of any securities exchange on which shares of Common Stock
are traded.  The Administrator may require, as a condition of the issuance and
delivery of certificates evidencing shares of Common Stock pursuant to the terms
hereof, that the recipient of such shares make such covenants, agreements and
representations, and that such certificates bear such legends, as the
Administrator, in its sole discretion, deems necessary or desirable.  
 
ARTICLE 4
TERMINATION OF OPTION
 
Section 4.1 Termination, In General. This Option shall terminate and be of no
force or effect after the Expiration Date, unless terminated prior to such time
as provided below.
 
Section 4.2 Termination of Employment for Cause. In the event that the
Optionee’s employment with the Company is terminated for Cause, this Option
shall terminate on the commencement of business of the effective date of such
termination of employment with respect to all shares of Common Stock not
purchased hereunder prior to such Termination Date.
 
The good faith determination by the Administrator of whether the Optionee’s
employment was terminated by the Company or one of its subsidiaries for Cause
shall be final and binding for all purposes hereunder.
 
Section 4.3 Upon Optionee’s Death. Unless this Option has earlier terminated for
Cause or due to the Optionee’s Disability or the Company’s termination of
Optionee’s employment without Cause, upon Optionee’s death, Optionee’s executor,
personal representative, or the person(s) to whom this Option shall have been
transferred by will or the laws of descent and distribution, as the case may be,
may exercise all or any part of the outstanding Option, provided such exercise
occurs within one year after the date of Optionee’s death, but not later than
the Expiration Date of this Option. Unless sooner terminated, this Option shall
terminate upon the expiration of such one year period.
 
Section 4.4 Termination of Employment by Reason of Disability. Unless this
Option has earlier terminated for Cause or due to the Optionee’s death or the
Company’s termination of Optionee’s employment without Cause, in the event that
Optionee ceases, by reason of Disability, to be an employee of the Company or
any of the Company’s subsidiaries, any unexercised portion of this Option may be
exercised in whole or in part at any time within one year after the date of
Optionee’s termination of employment due to Disability, but not later than the
Expiration Date of this Option. Unless sooner terminated, this Option shall
terminate upon the expiration of such one year period. For purposes of this
Option, Disability shall mean the inability to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
which can be expected to result in death or which has lasted or can be expected
to last for a continuous period of not less than 12 months. The Administrator
may require such proof of Disability as the Administrator in its sole discretion
deems appropriate and the Administrator’s determination as to whether Optionee
is Disabled shall be final and binding on all parties concerned.
 
Section 4.5 Termination of Employment. In the event that the Optionee’s
employment with the Company is terminated other than for cause or due to the
Optionee’s death or Disability, any unexercised portion of this Option that was
vested as of the date of termination of employment may be exercised in whole or
in part at any time within the one year period following the Optionee’s
termination of employment, but not later than the Expiration Date of this
Option. In the event that Optionee dies during the one year period, any
unexercised portion of this Option that was vested as of the date of death may
be exercised in whole or in part at any time within one year after the date of
death, but not later than the Expiration Date of this Option. Unless sooner
terminated, this Option shall terminate upon the expiration of such one year or
one-year period.
 
Section 4.6 Leave of Absence. For purposes of this Option, the Optionee’s
employment with the Company or any of the Company’s subsidiaries shall not be
deemed to terminate if the Optionee takes any military leave, sick leave, or
other bona fide leave of absence approved by the Administrator of 90 days or
less. In the event of a leave in excess of 90 days, the Optionee’s employment
shall be deemed to terminate on the 91st day of the leave unless the Optionee’s
right to re-employment with the Company or Affiliate remains guaranteed by
statute or contract.
 
Section 4.7 Termination of Employment, Definition. References on this Agreement
to the Optionee’s termination of employment from the Company shall mean the
termination of the Optionee’s employment with the Company, provided, however,
that (i) a transfer of Optionee’s employment relationship from the Company to a
subsidiary or vice versa or from one subsidiary to another subsidiary shall not
constitute a termination of employment, and (ii) an employee who terminates such
relationship with the Company but continues in a consulting relationship with
the Company shall not incur a termination of employment until such individual
terminates the last of such relationships with the Company.
 
ARTICLE 5
ADJUSTMENTS; BUSINESS COMBINATIONS
 
Section 5.1 Adjustments for Events Affecting Common Stock. In the event of
changes in the Common Stock of the Company by reason of any stock dividend,
split-up, recapitalization, merger, consolidation, business combination or
exchange of shares and the like, the Administrator shall make appropriate
adjustments to the number, kind and price of shares covered by this Option, and
shall, in its discretion and without the consent of the Optionee, make any other
adjustments in this Option, including but not limited to reducing the number of
shares subject to this Option or providing or mandating alternative settlement
methods such as settlement of this Option in cash or in shares of Common Stock
or other securities of the Company or of any other entity, or in any other
matters which relate to this Option as the Administrator shall, in its sole
discretion, determine to be necessary or appropriate in order to prevent the
dilution or enlargement of rights under this Option.
 
Section 5.2 Modifications or Adjustments for Unusual Events. Notwithstanding
anything in the Plan or this Option to the contrary and without the consent of
the Optionee, the Administrator, in its sole discretion, may make (a) in order
to facilitate any business combination that is authorized by the Board, any
modifications to this Option, including but not limited to cancellation,
forfeiture, surrender or other termination of this Option in whole or in part
regardless of the vested status of this Option; and/or (b) any adjustments in
the terms and conditions of, and the criteria included in, this Option in
recognition of unusual or nonrecurring events affecting the Company, or the
financial statements of the Company or any subsidiary of the Company, or of
changes in applicable laws, regulations, or accounting principles, whenever the
Administrator determines that such adjustments are appropriate in order to
prevent dilution or enlargement of the benefits or potential benefits intended
to be made available under this Option or the Plan.
 
Section 5.3 Binding Nature of Adjustments. Modifications or adjustments under
this Article 5 will be made by the Administrator, whose determination as to what
adjustments, if any, will be made and the extent thereof will be final, binding
and conclusive. No fractional shares will be issued pursuant to this Option on
account of any such modifications or adjustments.
 
ARTICLE 6
MISCELLANEOUS
 
Section 6.1 Non-Guarantee of Employment. Nothing in the Plan or this Option
shall alter the employment status of Optionee, nor be construed as a contract of
employment between the Company or any of the Company’s subsidiaries, and
Optionee, or as a contractual right of Optionee to continue in the employ of the
Company or any of its subsidiaries, or as a limitation of the right of the
Company, or any of the Company’s subsidiaries to discharge Optionee at any time
with or without cause or notice.
 
Section 6.2 No Rights of Stockholder. Optionee shall not have any of the rights
of a stockholder with respect to the shares of Common Stock that may be issued
upon the exercise of this Option until such shares of Common Stock have been
issued to Optionee upon the due exercise of this Option. No adjustment shall be
made for dividends or distributions or other rights for which the record date is
prior to the date such shares are issued, whether by means of a stock
certificate or certificates or in book entry form.
 
Section 6.3 Non-Qualified Nature of Option. This Option is intended to be an
agreement concerning a stock option arrangement which does not qualify under
section 422 of the Internal Revenue Code, and this Option shall be so construed.
Optionee acknowledges that, upon exercise of this Option, Optionee will
recognize taxable income in an amount equal to the excess of the then Fair
Market Value of the shares over the Exercise Price and must comply with the
provisions of Section 6.6 of this Option with respect to any tax withholding
obligations that arise as a result of such exercise.
 
Section 6.4 Confidential Information. In consideration of the granting of this
Option, Optionee agrees and covenants that, except as specifically authorized by
the Company, the Optionee will keep confidential any trade secrets or
confidential or proprietary information of the Company or any Affiliate which
are now or which hereafter may become known to Optionee as a result of
Optionee’s employment by the Company, the Company or any of the Company’s
subsidiaries, and shall not at any time, directly or indirectly, disclose any
such information to any person, firm, corporation or other entity, or use the
same in any way other than in connection with the business of the Company or any
Affiliate, at all times during and after Optionee’s employment.
 
Section 6.5 The Company’s Rights. The existence of this Option shall not affect
in any way the right or power of the Company or its stockholders to make or
authorize any or all adjustments, recapitalizations, reorganizations or other
changes in the Company’s capital structure or its business, or any merger or
consolidation of the Company, or any issue of bonds, debentures, preferred or
other stocks with preference ahead of or convertible into, or otherwise
affecting the Common Stock or the rights thereof, or the dissolution or
liquidation of the Company, or any sale or transfer of all or any part of the
Company’s assets or business, or any other corporate act or proceeding, whether
of a similar character or otherwise.
 
Section 6.6 Withholding of Taxes. The Company or any of the Company’s
subsidiaries shall have the right to deduct from any compensation or any other
payment of any kind (including withholding the issuance of shares of Common
Stock) due Optionee the amount of any foreign, federal, state or local taxes
required by law to be withheld as the result of the exercise of this Option or
the lapsing of any restriction with respect to any shares of Common Stock
acquired on exercise of this Option; provided, however, that the value of the
shares of Stock withheld may not exceed the statutory minimum withholding amount
required by law. In lieu of such deduction, the Administrator may require
Optionee to make a cash payment to the Company or an Affiliate equal to the
amount required to be withheld. If Optionee does not make such payment when
requested, the Company may refuse to issue any shares of Common Stock under the
Plan until arrangements satisfactory to the Administrator for such payment have
been made.
 
Section 6.7 Optionee. Whenever the word “Optionee” is used in any provision of
this Option under circumstances where the provision should logically be
construed to apply to the estate, personal representative or beneficiary to whom
this Option may be transferred by will or by the laws of descent and
distribution, the word “Optionee” shall be deemed to include such person.
 
Section 6.8 Nontransferability of Option. This Option shall be nontransferable
otherwise than by will or the laws of descent and distribution and during the
lifetime of Optionee, this Option may be exercised only by Optionee or, during
the period Optionee is under a legal disability, by Optionee’s guardian or legal
representative. Except as provided above, this Option may not be assigned,
transferred, pledged, hypothecated or disposed of in any way (whether by
operation of law or otherwise) and shall not be subject to execution, attachment
or similar process.
 
Section 6.9 Notices. All notices and other communications made or given pursuant
to this Option shall be in writing and shall be sufficiently made or given if
hand delivered or mailed by certified mail, addressed to Optionee at the address
contained in the records of the Company, or addressed to the Administrator, care
of the Company for the attention of its Corporate Secretary at its principal
office or, if the receiving party consents in advance, transmitted and received
via telecopy or via such other electronic transmission mechanism as may be
available to the parties.
 
Section 6.10 Entire Agreement. This Option contains the entire agreement between
the parties with respect to the subject matter contained herein. Any oral or
written agreements, representations, warranties, written inducements, or other
communications made prior to the execution of this Option shall be void and
ineffective for all purposes.
 
Section 6.11 Amendments. This Option may not be modified, except as provided in
the Plan or in a written document signed by each of the parties hereto.
 
Section 6.12 Conformity with Plan. Except for the provisions of this Option that
are contrary to the provisions of the Plan, (a) this Option is intended to
conform in all respects with, and is subject to all applicable provisions of,
the Plan, which is incorporated herein by reference; and (b) any inconsistencies
between this Option and the Plan shall be resolved in accordance with the terms
of this Option. In the event of any ambiguity in this Option or any matters as
to which this Option is silent, the Plan shall govern. A copy of the Plan is
available upon request to the Administrator.
 
Section 6.13 Governing Law. This Option shall be governed by and construed in
accordance with the laws of the State of Delaware, other than the conflict of
laws principles thereof.
 
Section 6.14 Headings. The headings in this Option are for reference purposes
only and shall not affect the meaning or interpretation of this Option.
 


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company has caused this Option to be executed by its
duly authorized officer as of the date first above written.
 
I.C. ISAACS & COMPANY, INC.
 
By: /s/ Robert S. Stec
Name: Robert S. Stec
Title: Chief Executive Officer


The undersigned hereby acknowledges that he/she has carefully read this
Agreement and the Plan and agrees to be bound by all of the provisions set forth
in such documents.
 
OPTIONEE
 
/s/ Gregg A. Holst
Name: Gregg A. Holst
Title: Chief Financial Officer
Date: 
 


--------------------------------------------------------------------------------



CORPORATE SECRETARY
I.C. ISAACS & COMPANY, INC.
3840 BANK STREET
BALTIMORE, MARYLAND 21224
 
Gentlemen:
 
I hereby elect to exercise the Option made to me on May 3, 2007 by I.C. ISAACS &
COMPANY, INC. (the “Company”), pursuant to an Agreement dated May 3, 2007
concerning the grant subject to all the terms and provisions of the Nonstatutory
Stock Option Grant Agreement previously executed by me, and the I.C. ISAACS &
COMPANY, INC. AMENDED AND RESTATED OMNIBUS STOCK PLAN. Pursuant to this
election, I wish to purchase ____________ shares of Common Stock of the Company
at a price of $[ ] per share.
 
Enclosed is payment for such shares in the amount of $_____________ in the form
of:
 
£ Cash   £ Certified or Cashier’s Check   £ Money Order
 
£ Irrevocable Broker-Assisted Cashless Exercise Instructions
 
I understand that my election will be effective the date this election notice,
together with the cash, check or other payment of the purchase price, is
received by the Company as indicated below.
 
My address of record is:
 
_________________________________
 
_________________________________
 
_________________________________
 
And my Social Security Number is: __________________
 
Date: ________________________   ___________________________________
[Optionee]
 
Received by I.C. ISAACS & COMPANY, INC. on ___________________________
 
By: _______________________________
Title: ______________________________
 


 


 

